Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 2, the closest prior art, Belz (US 8189196), discloses an optical measurement system (Figures 1-2) configured to perform optical measurement of a sample, comprising: an optical cell for holding the sample (figs 1-2 show sample cell 12-18 containing samples 51-54; col 1); and a light source unit that emits a broadband light including a first light and a second light to the optical cell (LED drivers drive modules containing LEDs; col 4), wherein the optical cell comprises: a first light guide in which a light passes through a first transparent portion that allows the first light to pass through more readily than the second light and the hollow portion without passing through a second transparent portion that allows the second light pass through more readily than the first light (interference filter 82 selectively filter independent specific wavelengths of light; col 6); and a second light guide that differs from the first light guide, in which a light passes through the second transparent portion and the hollow portion without passing through the first transparent portion (interference filter 82 selectively filter independent wavelengths of light; col 6).
However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, wherein the optical cell is configured to have a circumferential wall portion that surrounds the hollow portion, wherein the circumferential wall portion is configured to have, as a portion thereof: a dual-wavelength-transparent portion that allows the first light and the second light to pass through; the first transparent portion; and the second transparent portion, wherein the first light guide is configured such that a light sequentially passes through in a direction from the light source unit in an order of the first transparent portion, the hollow portion, and the dual-wavelength-transparent portion, and wherein the second light guide is configured such that a light sequentially passes through in a direction from the light source unit in an order of the second transparent portion, the hollow portion, and the dual-wavelength-transparent portion.
Regarding claim 3, the prior art fails to disclose or suggest in combination with the other claimed elements, wherein the optical cell is configured to have a circumferential wall portion that surrounds the hollow portion, wherein the circumferential wall portion is configured to have, as a portion thereof: a first opening and a second opening that connect the hollow portion to an exterior portion, wherein the first light guide is configured such that a light sequentially passes through in a direction from the light source unit in an order of the first opening, the hollow portion, and the first transparent portion, and wherein the second light guide is configured such that a light sequentially passes through in a direction from the light source unit in an order of the second opening, the hollow portion, and the second transparent portion.
Regarding claim 4, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the device comprises a first reference light hollow portion that differs from the hollow portion; a second reference light hollow portion that differs from both the hollow portion and the first reference light hollow portion; a first reference transparent portion that differs from the first transparent portion and configured to allow the first light to pass through more readily than the second light; a second reference transparent portion that differs from the second transparent portion and configured to allow the second light to pass through more readily than the first light; a first reference light guide configured to have an optical path length that is the same as that of the first light guide; and a second reference light guide configured to have an optical path length that is the same as that of the second light guide, wherein the first reference light guide is configured such that a light passes through the first reference light hollow portion and the first reference transparent portion, wherein the second reference light guide is configured such that a light passes through the second reference light hollow portion and the second reference transparent portion, wherein a distance which a light passes through the first transparent portion is equal to a distance which a light passes through the first reference transparent portion, and wherein a distance which a light passes through the second transparent portion is equal to a distance which a light passes through the second reference transparent portion.
Regarding claim 5, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the device further comprises an optical shutter between the light source unit and a photodetector unit configured to detect a light emitted from the optical cell, wherein the optical shutter is configured to control the light so as to allow the light to pass through or otherwise so as to block the light.
Regarding claim 6, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the first light is a light having a wavelength of 260 nm, and wherein the second light is a light having a wavelength of 280 nm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877